



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Meiz, 2014 ONCA 209

DATE: 20140320

DOCKET: C55769

Doherty, Laskin and Feldman JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Haytham Ayman Meiz

Appellant

Tyler Botten, for the appellant

Moiz Rahman and Moray Welch, for the respondent

Heard and released orally:  March 17, 2014

On appeal from the conviction entered by Justice Toscano
    Roccamo of the Superior Court of Justice, dated June 30, 2011.

ENDORSEMENT

[1]

As ably argued by counsel for the appellant, this appeal turns on the
    lawfulness and, therefore, the constitutionality of the arrest that took place
    at the door to the appellants apartment.  The applicable law is not in
    dispute:  see
R. v. Storrey
, [1990] 1 S.C.R. 241; and the trial
    judges factual findings are not challenged.

[2]

Despite some confusion in the trial judges terminology between the
    grounds for detention and the grounds for arrest, the findings of fact made by
    the trial judge provided ample grounds for the appellants arrest.  Those
    findings included:

·

the marihuana smoke coming from the room when the police
    questioned the appellant at the door;

·

the appellants suspicious conduct at the door when being
    questioned by the police; and

·

the items (a weigh scale, white powder on the weigh scale, and a
    pill beside the weigh scale) observed on the shelf in the appellants room by
    the officer when he was standing at the door.

[3]

This constellation of facts, viewed reasonably and cumulatively by
    someone with the experience of the police officer in question, provided ample
    grounds for the appellants arrest.

[4]

As the arrest was lawful and, therefore, not a breach of s. 9, the
    subsequent conduct of the police, although clearly improper, could not impact
    on the admissibility of the evidence in question.  We stress that we come to
    this conclusion in the circumstances of this case.

[5]

The appeal is dismissed.

Doherty J.A.

John Laskin J.A.

K. Feldman J.A.


